DETAILED ACTION
Status of Claims: Claims 1-16, 18-21, 33 and 34 are pending.
Claims 15, 16 and 18-21 are withdrawn from consideration.
Claims 1 and 3 are amended.
Claims 33 and 34 are new.
This Action is Made Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/11/2021 have been fully considered but they are not persuasive. The applicant argues that Licht does not teach a size range for the major particle dimension. This argument is not persuasive because Licht teaches that the particle passes through a size #10 sieve, therefore the size range is less than 2mm (see para. 0033). This range fully encompasses the claimed range of 0.1 to 1.0 mm. The applicant further argues that it would not have been obvious to adjust the size range because Licht is used as a soil amendment, not for anaerobic digestion. This argument is not persuasive because the intended use of a product does not add patentable weight to the product claim. This argument is also not persuasive because the prior art does not need the same motivation for a modification as the instant invention. It is known in the art of biochar soil amendments to adjust the particle size based on the desired application (see Bontchev et al US 2016/0023959 para. 0063). The applicant further argues that the size range of 0.1mm to 1.0 mm is “crucial” because it is the .
The applicant argues that that claimed particle size would not have been obvious in view of Tsujimoto because the range disclosed by Tsujimoto is outside the claimed range. This argument is not persuasive because Tsujimoto teaches a minor particle size (diameter) outside of the claimed range and a major particle size (length) of 0.1-5mm which fully encompasses the claimed range (see col. 3 lines 5-8). The applicant argues that there is no teaching in Tsujimoto and Gao to use a particulate carbon adsorbent in anaerobic digestion. This argument is not persuasive because the intended use of a product does not add patentable weight to a product claim.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "high" in claim 34 is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for The claim requires a “high electrical conductivity” however the claims and specification do not limit what conductivity would be considered high. Therefore for the purposes of examination any conductivity will be considered to be “high”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 


Claims 1-3, 7, 8, 12, 33, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Licht et al (US 2015/0252267) in view of Bontchev et al (US 2016/0023959).

Regarding Claim 1:
	Licht teaches the particulate carbon adsorbent (biochar to sorb heavy metals) (see para. 0004) for use in anaerobic digestion (anaerobic digestion is the intended use of the adsorbent and does not add patentable weight to a product claim), the particulate carbon adsorbent being substantially planar (made from cardboard which is planar) (see para. 0003-0004) , having a major dimension (all particles will have a major dimension) and comprising between 40-90 wt% carbon (72.1% carbon) (see Table 5). Licht further teaches that the particulate carbon adsorbent extends along the major dimension up to 2 mm (passes a # 10 sieve) (see para. 0033). Licht does not teach a major dimension from 0.1 mm to 1.0 mm. Given that the prior art range of up to 2 mm fully encompasses the claimed range of 0.1 mm to 1.0 mm a prima facie case of obviousness exists and one skilled in the art would have found it obvious to use a particle with a major dimension from 0.1 to 1.0 mm (see In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003), MPEP 2144.05).

	Licht and Bontchev are analogous inventions in the art of particulate carbon adsorbents. It would have been obvious to one skilled in the art before the effective filing date of the invention to adjust the major dimension particle size of Licht to 0.1 to 1.0 mm because it is within a range known to be suitable as a soil amendment and because it is known to adjust the mesh size of biochars for soil amendments based on the desired application (see Bontchev para. 0063). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art (see In re Boesch, 205 USPQ 215 (CCPA 1980), MPEP § 2144.05, II.). 

Regarding Claim 2:
	Licht teaches the particulate carbon adsorbent for use in anaerobic digestion according to claim 1 formed by pyrolysis of substantially planar organic material (pyrolysis of cardboard) (see para. 0004).

Regarding Claim 3:


Regarding Claim 7:
	Licht teaches the particulate carbon adsorbent for use in anaerobic digestion according to claim 1, wherein the anaerobic digestion is carried out in a bioreactor, and as a result, the particulate carbon adsorbent is used in a bioreactor. As the claim is directed to the product (particulate carbon adsorbent) not the bioreactor or process of using, the bioreactor does not add patentable weight to the claim. Licht teaches the particulate carbon adsorbent, therefore Licht teaches claimed limitation.

Regarding Claim 8:
	Licht teaches the particulate carbon adsorbent for use in anaerobic digestion according to claim 1, wherein the particulate carbon adsorbent provides a substrate for the formation of an active biofilm. The use of adsorbent only adds patentable weight to the extent that the prior art must be capable of the same use. As the adsorbent of Licht is the same as claimed it would be capable of formation of an active biofilm. 

Regarding Claim 12:


Regarding Claim 33:
	Licht, as previously modified, teaches the particulate carbon adsorbent for use in anaerobic digestion according to claim 1. The combination does not explicitly teach wherein the particulate carbon adsorbent extends along the major dimension from 0.1 mm to 0.5 mm. The combination further teaches that the mesh size should be adjusted based on the desired application of the biochar (see Bontchev para. 0063). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to adjust the major dimension particle size of Licht to 0.1 to 0.5 mm because it is within a range known to be suitable as a soil amendment and because it is known to adjust the mesh size of biochars for soil amendments based on the desired application (see Bontchev para. 0063). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art (see In re Boesch, 205 USPQ 215 (CCPA 1980), MPEP § 2144.05, II.). 

Regarding Claim 34:
.
	
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Licht et al (US 20150252267)  and Bontchev et al (US 2016/0023959) as applied to claim 2 above, and further in view of SØrum et al, the article “Pyrolysis characteristics and kinetics of municipal solid wastes”. 

Regarding Claim 4:
	Licht, as previously modified, teaches the particulate carbon adsorbent for use in anaerobic digestion according to claim 2.

	SØrum teaches that cardboard is a layered product that can undergo pyrolysis (see SØrum et al, pg. 1219, left column, 1st paragraph).
	Licht and SØrum are analogous inventions in the art of pyrolysis of waste paper products. It would have been obvious to one skilled in the art before the effective filing date of the invention to use the layered cardboard of SØrum as the cardboard in Licht because it is the simple substitution of one cardboard source for another known cardboard source, obviously resulting in a layered adsorbent while utilizing a waste product, with an expectation of success. 

Regarding Claim 5:
	Licht teaches the particulate carbon adsorbent for use in anaerobic digestion according to claim 2.
	Licht does not explciitly teach wherein the substantially planar organic material is a composite material, however Licht teaches that waste cardboard and chipboard are used as the planar organic material.
	SØrum teaches that cardboard is a layered composite product that can undergo pyrolysis (see SØrum et al, pg. 1219, left column, 1st paragraph).
	Licht and SØrum are analogous inventions in the art of pyrolysis of waste paper products. It would have been obvious to one skilled in the art before the effective filing date of the invention to use the composite cardboard of SØrum as the cardboard in Licht because it is 

Regarding Claim 6:
	Licht, as previously modified, teaches the particulate carbon adsorbent for use in anaerobic digestion according to claim 5.
	SØrum further teaches a composite material is formed from layers of paper and layers of plastic and/or wax and/or aluminum (juice carton with layers of paper, plastic, and aluminum) (see pg. 1219 section 2.1.3. Multi-materials).
	It would have been obvious to one skilled in the art before the effective filing date to replace the cardboard or chipboard of Licht with the juice carton material of SØrum because it is the simple substitution of one known paper product suitable for pyrolysis with another known paper product, obviously resulting in a biochar, with an expectation of success. Further Licht teaches that pyrolysis to form biochar is desirable to remove waste from landfills (see Licht para. 0003). 

Claims 1, 7, 8, 12-14, 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsujimoto et al (USPN 5,310,593) in view of Gao et al (WO 2011/097183, provided with IDS).

Regarding Claim 1:

	Tsujimoto does not explicitly teach that adsorbent is comprising between 40-90 wt% carbon.
	Gao teaches a particulate carbon adsorbent, the particulate carbon adsorbent between 40-90 wt% carbon (DBS is 73.55 % carbon) (pg. 21, Table 1, Example 1).
	Tsujimoto and Gao are analogous inventions in the art of carbon adsorbents for wastewater. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the activated carbon of Tsujimoto with the biochar of Gao because it is less expensive than activated carbon (see Gao pg. 8, General Discussion paragraph 2) while having enhanced adsorption of metals and anions (see pg. 10, 2nd paragraph).

Regarding Claim 7:


Regarding Claim 8:
	Tsujimoto, as previously modified, teaches the particulate carbon adsorbent for use in anaerobic digestion according to claim 1, wherein the particulate carbon adsorbent provides a substrate for the formation of an active biofilm. The use of adsorbent only adds patentable weight to the extent that the prior art must be capable of the same use. As the adsorbent of Tsujimoto, as previously modified is the same as claimed it would be capable of formation of an active biofilm. 

Regarding Claim 12:
	Tsujimoto, as previously modified, teaches the particulate carbon adsorbent for use in anaerobic digestion according to claim 1, wherein the particulate carbon adsorbent comprises calcium and/or magnesium ions (see Gao pg. 10 Table 1).

Regarding Claim 13:


Regarding Claim 14:
	Tsujimoto, as previously modified, teaches the particulate carbon adsorbent for use in anaerobic digestion according to claim 12, wherein the particulate carbon adsorbent comprises from about 1.0 wt% to about 15.0 wt% magnesium ions (Mg concentration is 9.79%) (see pg. 10 Table 1, first row).

Regarding Claim 33:
	Tsujimoto, as previously modified, teaches the particulate carbon adsorbent for use in anaerobic digestion according to claim 1. The combination does not explicitly teach wherein the particulate carbon adsorbent extends along the major dimension from 0.1 mm to 0.5 mm. Given that the prior art range of up to 0.1 to 5 mm fully encompasses the claimed range of 0.1 mm to 0.5 mm a prima facie case of obviousness exists and one skilled in the art would have found it obvious to use a particle with a major dimension from 0.1 to 1.0 mm (see In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003), MPEP 2144.05).


Regarding Claim 34:
.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tsujimoto et al (USPN 5,310,593) in view of Gao et al (WO 2011/097183, provided with IDS) as applied to claim 1 above, and further in view of Sowers et al (US 2012/0021493).

Regarding Claim 9:
	Tsujimoto, as previously modified, teaches the particulate carbon adsorbent for use in anaerobic digestion according to claim 1.
	The combination does not disclose the particulate carbon adsorbent comprises an active biofilm.

	Tsujimoto, Gao, and Sowers, are analogous invention in the treatment of water with carbon adsorbents. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the active biofilm of Sowers to the adsorbent of Tsujimoto (as modified by Gao) because it treats pollutants in wastewater and soil (see Sowers para. 0003) and it is desirable in Tsujimoto to treat pollutants in wastewater (see Tsujimoto col. 5 lines 3-5) and because the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, C.).

Regarding Claim 10:
	Tsujimoto, as previously modified, teaches the particulate carbon adsorbent for use in anaerobic digestion according to claim 9, wherein the particulate carbon adsorbent comprises an active biofilm prior to use (substrate comprises a biofilm and inoculum, therefore it has the biofilm prior to use) (see Sowers para. 0049).

Regarding Claim 11:
	Tsujimoto, as previously modified, teaches the particulate carbon adsorbent for use in anaerobic digestion according to claim 10, wherein the particulate carbon adsorbent is pre-inoculated with microorganisms (see Sowers para. 0049) from within fluid obtained from a target system at any stage of the anaerobic digestion process. The claim is directed to a product . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133.  The examiner can normally be reached on M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        1/27/2021